Robinson, J.,
dissenting. I dissent from the judgment in this case for the reason that the judgment is, and must be, based upon an amendment to a state constitution and a new and strained definition of the word ‘legislature” expounded by a state court.
At the time of the adoption of the federal constitution the term “legislature” had a certain, definite meaning as the representative body delegated by the electors to make laws, and was so- under*399stood and intended as used in Article V thereof. Obviously the fundamental law does not change automatically with public sentiment and public policy, but changes only when, public sentiment and public policy force an amendment thereto. No amendment has been made to Article V, and I am not ready to participate in a misapplication of its plain and expressed meaning, nor to consent to an amendment to the federal constitution by any other process than the process, therein provided.
In my opinion the judgment here elevates state above nation, devitalizes the federal constitution, makes it subject to as many interpretations as there are states, and destroys its. uniform operation throughout the nation.